




EXHIBIT 10.20




AMENDMENT TO THE
EQUITY INCENTIVE PLAN FOR
SENIOR MANAGEMENT EMPLOYEES OF
AVAGO TECHNOLOGIES LIMITED AND SUBSIDIARIES


JULY 27, 2009


Effective as of the date first set forth above, Avago Technologies Limited (the
“Company”) hereby amends the Equity Incentive Plan for Senior Management
Employees of Avago Technologies Limited and Subsidiaries, as amended and
restated effective as of February 25, 2008 (the “Plan”) to the extent necessary
to provide as follows:


“Notwithstanding any other provision of the Plan to the contrary, immediately
upon a Public Offering, Sections 8, 9, 10 and 11 of the Plan shall be deemed to
be deleted and of no further effect with respect to any Options or Shares held
by any Employee.”
Except as provided in this Amendment, the Plan shall remain in full force and
effect.


**********




